Citation Nr: 0100443	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  95-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to a compensable rating for the service-connected 
residuals of the fracture of the left mandible.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1947 to 
October 1951.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1991 rating decision of the RO.  



FINDING OF FACT

The service-connected residuals of the fracture of the left 
mandible consist of no more than subjective complaints of 
left jaw pain, without demonstrated limited motion of 
temporomandibular articulation, interference with mastication 
or speech, or more than slight displacement of the mandible.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected residuals of the fracture of the left mandible have 
not been met.  38 U.S.C.A. §§ 1155, 5107 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.150 
including Diagnostic Codes 9904, 9905 (1992); 38 C.F.R. § 
4.150 including Diagnostic Codes 9904, 9905 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, which held that 
the Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The Board has considered this new legislation with regard to 
the veteran's increased rating claim.  The Board finds that, 
since the veteran has been afforded a VA examination and an 
opportunity to submit medical evidence to support his claim, 
no further assistance in developing the facts pertinent to 
his claim is required.  

A careful review of the service medical records shows that 
the veteran suffered a simple fracture of the left mandible 
in October 1949.  

Service connection is currently in effect for the left 
mandible fracture residuals, evaluated as noncompensably 
disabling.  

On VA dental examination in January 1997, it was noted that 
the veteran had a history of a mandible fracture and had had 
several teeth extracted at the time of the injury.  He 
complained of uncomfortable and loose dentures in the 
mandible.  On examination, there was no edema or evidence of 
lymphadenopathy.  The mandible was stable.  It was noted that 
the veteran had an edentulous maxilla and mandible.  It was 
also noted that he wore complete maxillary and mandibular 
dentures.  There was no evidence of temporomandibular joint 
pain, clicking or popping.  The mandible had a full range of 
motion.  

The VA examiner indicated that a Panorex film showed that the 
mandible was completely healed.  The temporomandibular joints 
were within normal limits bilaterally.  The condyles of the 
mandible were in the glenoid fossa, bilaterally, and there 
was no evidence of pathology on x-ray study.  The examiner 
indicated that the veteran was functioning daily with 
complete dentures with mild discomfort wearing the lower 
denture.  

The diagnosis was that of completely edentulous mandible and 
completely healed mandible fracture.  

In connection with his VA Form 9 received in February 1992, 
the veteran stated that, following discharge from service, he 
had had extensive dental work and eventually had all of his 
teeth extracted due to an infection.  He indicated that he 
had had the dentures replaced several times over the years 
and that his biggest problem was sore gums and embarrassment 
from going without teeth due to sore gums.  He also indicated 
that he had experienced jaw pain since service.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

Malunion of the mandible is rated pursuant to 38 C.F.R. § 
4.150, Diagnostic Code 9904 (2000).  Pursuant to that 
regulation, a noncompensable evaluation is warranted for 
slight displacement.  Moderate displacement warrants a 10 
percent evaluation and severe displacement warrants a 20 
percent evaluation.  It is noted that the rating is dependent 
upon degree of motion and relative loss of masticatory 
function.  

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation.  Pursuant 
to 38 C.F.R. § 4.150, Diagnostic Code 9905 (2000), an inter 
incisal range of zero to 10 millimeters warrants a 40 percent 
evaluation.  An inter-incisal range of 11 to 20 millimeters 
warrants a 30 percent evaluation.  A 20 percent evaluation is 
warranted for an inter-incisal range of 21 to 30 millimeters.  

An inter-incisal range of 31 to 40 millimeters warrants a 10 
percent evaluation.  A range of lateral excursion of zero to 
4 millimeters warrants a 10 percent evaluation.  It is noted 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  

Portions of the rating criteria regarding dental and oral 
conditions were revised effective on February 17, 1994. The 
veteran originally filed his claim for an increased 
evaluation in November 1990.  The criteria regarding malunion 
of the mandible were not revised; however, the criteria 
regarding limited motion of temporomandibular articulation 
were revised.  

The Board notes that the Court has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Thus, the Board must consider both 
the old and the new criteria for that diagnostic code.  

Pursuant to the criteria in effect prior to February 17, 1994 
regarding limited motion of temporomandibular articulation, 
motion limited to 1/4 inch (6.3 millimeters) warrants a 40 
percent evaluation.  A 20 percent evaluation is warranted for 
motion limited to 1/2 inch (12.7 millimeters).  Any definite 
limitation interfering with mastication or speech warrants a 
10 percent evaluation. 38 C.F.R. § 4.150, Diagnostic Code 
9905 (1992).  

Based on a review of the evidence of record, including the 
findings shown on the most recent VA examination, the Board 
concludes that a compensable rating is not assignable for the 
veteran's service-connected residuals of the fracture of the 
left mandible.  

The evidence of record shows no findings of limited motion of 
the temporomandibular articulation.  The most recent VA 
examination reported that the mandible had full range of 
motion.  In the absence of competent evidence of limited 
inter-incisal range of 31 to 40 millimeters or less or 
limited lateral excursion of zero to 4 millimeters, a 
compensable evaluation pursuant to new criteria of Diagnostic 
Code 9905 is not warranted.  

There also is no medical evidence of any limitation 
interfering with mastication or speech or motion limited to 
1/2 inch or less.  In the absence of such evidence, a 
compensable evaluation under the old criteria of Diagnostic 
Code 9905 is also not assignable.  

Additionally, the medical evidence of record does not show 
moderate or severe displacement of the mandible.  Thus, in 
the absence of competent medical evidence of such 
displacement of the mandible due to the fracture, a 
compensable rating under the provisions of 38 C.F.R. § 4.150, 
Diagnostic Code 9904 is not assignable.  

The VA examiner noted during the most recent evaluation that 
the veteran had complete dentures and some mild discomfort 
wearing the lower denture, but he did not identify any 
functional loss that was attributable to the veteran's 
service-connected left mandible fracture residuals.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt doctrine is 
inapplicable; the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating for  the service-connected residuals of 
the fracture of the left mandible is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

